DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  

Claim Objections
Claims 1, 6, 11, and 16 are objected to because of the following informalities:
Claims 1, 6, 11, and 16 each recite the limitation “atleast” but should read “at least.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claims 1-20 recite the term “offer transaction” which is unclear, as generally an “offer” and a “transaction” are two separate terms, an offer conventionally proceeding a transaction (e.g. offer, acceptance, transaction).  Claims 1, 5, 6, 11, 15, and 16 recite accepting the offer transaction, however, generally acceptance occurs before the transaction.  It would appear that the Applicant intended to recite a “transaction offer,” but that is not the term recited in the claims. Consequently, one of ordinary skill in the art cannot determine how to avoid infringement of these claims because the metes and bounds of these claims are unclear.
Claims 2-10 depend from claim 1 and thus inherit the deficiencies of claim 1. 
Claims 12-20 depend from claim 11 and thus inherit the deficiencies of claim 11. 

Claim 1, and similarly claim 11, recite “registering, via a registration module, one or more entities with a server via an application software, wherein each of the one or more entities is registered as one of a user-member, business-member and vendor-member [emphasis added].”  Claim 1, and similarly claim 11, further recite “identifying, via a discovery module, at least one business-member to be visited by a user-member based partly on a matching factor, a real- time location of said user-member and acquaintances of said user-member registered as friends, and one or more offers provided by a business- member [emphasis added].”  As recited, it is unclear which entity “friends” would be registered as: user-member, business-member, or vendor-member, or whether “friends” is registered as a completely different category.  Additionally, the terms “acquaintances” and “friends” have two distinct definitions in relation to a person, and consequently it is unclear whether Applicant intended for these terms to be synonymous.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “acquaintances” and “friends” are indefinite because the specification does not clearly redefine the term.  Thus, one of ordinary skill in the art cannot determine how to avoid infringement of these claims because the metes and bounds of these claims are unclear.  For examination purposes, the Examiner has interpreted this limitation as merely identifying, via a discovery module, at least one business-member to be visited by a user-member based partly on a matching factor, a real- time location of said user-member, and one or more offers provided by a business-member.
Claims 2-10 depend from claim 1 and thus inherit the deficiencies of claim 1. 
Claims 12-20 depend from claim 11 and thus inherit the deficiencies of claim 11. 

Claim 6, and similarly claim 16, recite “wherein processing atleast one offer transaction comprises delivering an offer to a user-member, who has accepted an offer transaction, at said user-member's registered address.” As recited this claim is unclear as conventionally an offer is first delivered and then the person who received the offer accepts – thus, it is unclear how an offer is delivered after it has been accepted.  Consequently, one of ordinary skill in the art cannot determine how to avoid infringement of these claims because the metes and bounds of these claims are unclear.  For examination purposes, the Examiner has interpreted this limitation as merely an offer transaction is accepted.
Claims 10 and 20 each recite the limitation “the business member site”.  There is insufficient antecedent basis for this limitation in the claims.  For examination purposes, Examiner has interpreted “the business member site” to mean “a business member site”.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-10 are directed to a process; claims 11-20 are directed to a machine.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claim 11, recites the steps of: registering one or more entities, wherein each of the one or more entities is registered as one of a user-member, business-member and vendor-member; identifying atleast one business-member to be visited by a user-member based partly on a matching factor, a real- time location of said user-member and acquaintances of said user-member registered as friends, and one or more offers provided by a business- member; recording a visit of the user-member to a business-member based on a real-time check-in by the user-member; displaying, associated with the user member, a list of one or more offer transactions with other user-members with recorded check- in at the business member wherein the one or more offer transactions comprises either of sent or received offers to and from other user- members; processing atleast one offer transaction based on either an acceptance or rejection of the offer transaction -- these claim limitations set forth certain methods of organizing human activity, particularly commercial interactions including agreements in the form of contracts and advertising, marketing, and sales activities/behaviors.  Additionally, these steps set forth mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps via a registration module, a server, via an application software, via a discovery module, by an order management module on a graphical user interface of a client device -- merely implements the abstract idea on a computer environment. 
Additionally, taking the dependent claim elements separately, the additional elements of performing the steps via real-time online media sharing through the application software and live private and/or public chat rooms also merely implement the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
Thus, claims 1-20 are directed to an abstract idea. 
Regarding the independent claims, the technical elements of performing the steps via a registration module, a server, via an application software, via a discovery module, by an order management module on a graphical user interface of a client device -- merely implement the abstract idea on a computer environment. Additionally, regarding the dependent claims, the technical elements of performing the steps via real-time online media sharing through the application software and live private and/or public chat rooms also merely implement the abstract idea on a computer environment.
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmed (US PGP 2016/0012501).
As per claim 1, Ahmed teaches [a] method of real-time social engagement comprising:
registering, via a registration module, one or more entities with a server via an application software, wherein each of the one or more entities is registered as one of a user-member, business-member and vendor-member; (Ahmed: [0048]-[0049] (At step 202, vendor device 106 requests an account. At step 204, the system server sets up an account. In a preferred embodiment, the account includes an identification of the vendor and limits for payment terms.); [0058]-[0059] (At step 218, the user workstation requests participation in the system by transmitting a message to the system server. At stop 220, the system server logs the user workstation's request for participation and adds it to the database.))
identifying, via a discovery module, at least one business-member to be visited by a user-member based partly on a matching factor, a real- time location of said user-member and acquaintances of said user-member registered as friends, and one or more offers provided by a business- member; (Ahmed: [0016] (The mobile device application requests the ability to track the location of the user via GPS and other technologies. This allows the system to know when the user is within close proximity of one of the participating brick-and-mortar stores. When a user is within close proximity to one of the brick-and-mortar stores, the system notifies the user that they have entered a store recognized in the system.); Fig. 6A, 6B; [0070]-[0071] (At step 614, brick-and-mortar store device 111 transmits the GPS range to the system server. In a preferred embodiment, a GPS range is of circular perimeter of predetermined radius centered at the location of the brick-and-mortar store. At step 617, the queue schedule is stored and implemented. At step 620, the system server stores the GPS range and associates it in a database with the brick-and-mortar store identification. At step 623, user device 112 opens application 113. At step 626, user device 112 reads its location from an onboard geolocation system, such as a GPS tracking system. At step 629, user device 112 transmits its location, and GPS coordinates to the system server. At step 633, the system server analyzes whether or not the transmitted location of the user is inside or outside the valid GPS range. If the transmitted location is within the GPS range, then system server proceeds at step 635. At step 635, system server generates a queue schedule message. At step 636, the queue schedule message is sent to the user device. At step 637, user device 112 displays the queue schedule message.); Fig. 5; [0069]  (In this example, a graphic window, such as windows 502, 504 and 506, are presented to the user. A queue status button is also provided in this example. Each queue represents a particular product shown at 508, 510 and 512. When the user workstation clicks the queue status button, the user workstation is presented with the terms of the offer and the status of the queue and the queue timer.))
recording a visit of the user-member to a business-member based on a real-time check-in by the user-member; (Ahmed: [0016] (The mobile device application requests the ability to track the location of the user via GPS and other technologies. This allows the system to know when the user is within close proximity of one of the participating brick-and-mortar stores. When a user is within close proximity to one of the brick-and-mortar stores, the system notifies the user that they have entered a store recognized in the system.); Fig. 6A, 6B; [0070]-[0072] (At step 614, brick-and-mortar store device 111 transmits the GPS range to the system server. In a preferred embodiment, a GPS range is of circular perimeter of predetermined radius centered at the location of the brick-and-mortar store. At step 617, the queue schedule is stored and implemented. At step 620, the system server stores the GPS range and associates it in a database with the brick-and-mortar store identification. At step 623, user device 112 opens application 113. At step 626, user device 112 reads its location from an onboard geolocation system, such as a GPS tracking system. At step 629, user device 112 transmits its location, and GPS coordinates to the system server. At step 633, the system server analyzes whether or not the transmitted location of the user is inside or outside the valid GPS range. If the transmitted location is within the GPS range, then system server proceeds at step 635. At step 635, system server generates a queue schedule message. At step 648, the application on user device 112 transmits a queue identification number to the system server. At step 650, the system server logs the queue identification number.))
displaying, by an order management module on a graphical user interface of a client device associated with the user member, a list of one or more offer transactions with other user-members with recorded check-in at the business member wherein the one or more offer transactions comprises either of sent or received offers to and from other user-members; (Ahmed: Fig. 6A, 6B; [0070]-[0072] (At step 623, user device 112 opens application 113. At step 626, user device 112 reads its location from an onboard geolocation system, such as a GPS tracking system. At step 629, user device 112 transmits its location, and GPS coordinates to the system server. At step 633, the system server analyzes whether or not the transmitted location of the user is inside or outside the valid GPS range. If the transmitted location is within the GPS range, then system server proceeds at step 635. At step 635, system server generates a queue schedule message. At step 636, the queue schedule message is sent to the user device. At step 637, user device 112 displays the queue schedule message. At step 638, user device 112 selects a desired queue. At step 640, the user device enters the queue via the application. At step 641, the user device generates and displays a queue message. At step 648, the application on user device 112 transmits a queue identification number to the system server. At step 650, the system server logs the queue identification number. At step 652, the system server compares the queue identification number to the vendor program stored in the database. At step 653, the system server increments the queue count by the number of products requested for purchase requested by the user.); Fig. 5; [0069] (Referring then to FIG. 5, a graphic display provided to the user workstation from the plug-in is described. In this example, a graphic window, such as windows 502, 504 and 506, are presented to the user. A queue status button is also provided in this example. Each queue represents a particular product shown at 508, 510 and 512. When the user workstation clicks the queue status button, the user workstation is presented with the terms of the offer and the status of the queue and the queue timer.) [0009] (Users can add themselves to a queue on any supported website. Once a given number of users are in the queue (e.g., 20 users in queue), or the time for the queue has expired (e.g., one week), the queue automatically closes and the users receive a discount that the system has negotiated with the vendor. New users can start a queue if there is no active queue for a particular product. Each product has its own unique queue. Users may add themselves to multiple queues on the same website or across multiple websites.); [0020] (The queues are dynamic, and the system constantly updates the total number of users in each queue across all stores. The system can display a total for each store, each category, and each product in that category.); [0068] (Referring to FIG. 4B, plug-in bar 405 is displayed by the plug-in browser. The display includes number of users in queue 407 and number of products in queue 409, quantity button 411 and “add product” button 413. Number of users in queue 407 shows the number of users in any particular queue for any particular product.))
processing at least one offer transaction based on either an acceptance or rejection of the offer transaction. (Ahmed: Fig. 6A, 6B; [0070]-[0072] (At step 637, user device 112 displays the queue schedule message. At step 638, user device 112 selects a desired queue. At step 640, the user device enters the queue via the application. At step 641, the user device generates and displays a queue message. At step 648, the application on user device 112 transmits a queue identification number to the system server. At step 650, the system server logs the queue identification number. At step 652, the system server compares the queue identification number to the vendor program stored in the database. At step 653, the system server increments the queue count by the number of products requested for purchase requested by the user. At step 654, the system server queries the queue timer. At step 656, the user device is notified as to the queue status. If the queue count has reached a predetermined number, the “critical mass” number, and if the queue timer has not expired, then user device 112 is notified of the acceptance of the offering.); [0060] (At step 238, system server 108 calculates a service fee. At step 240, the server transmits the offer acceptance and the vendor is billed the service fee. At step 242, the vendor logs acceptance of the offering. At step 244, the vendor remits payment to the system server. At step 246, if the offering is accepted, then the user workstation remits payment to the vendor. At step 248, the vendor logs the payment.); [0082]-[0083] (At step 766, the user device is notified as to the queue status. If the queue count has reached a predetermined number, the “critical mass” number, and if the queue timer has not expired, then user device 112 is notified of the acceptance of the offer. At step 767, the user device displays the queue status message. At step 768, system server 108 calculates a service fee. At step 770, the brick-and-mortar store device is billed the service fee. At step 772, the brick-and-mortar store device logs an offering acceptance. At step 774, the brick-and-mortar store device remits payment to the system server. At step 776, the user device automatically remits payment. At step 777, the system server logs the payment. At step 778, the brick-and-mortar store device logs the payment.))

As per claim 2, Ahmed teaches wherein the one or more offer transaction of sent offers to other user-members comprises either of a custom offer or a broadcast offer. (Ahmed: Para [0018]-[0020] (Vendors can create marketing campaigns for the system. For example, a vendor can view a live feed of active queues across all stores. For those active queues that don't have a coupon defined, vendors can enter a discount into the system while a queue is active or while the system administrator is negotiating a discount. The system provides a screen where a user can select a category of products. For example, if a user enters a brick-and-mortar store, the brick-and-mortar store may provide categories like computers and tablets, mobile phones, televisions and appliances. By just choosing one category, the user is automatically added to the queue for each product.); Fig. 6A, 6B; [0070]-[0072] (At step 605, brick-and-mortar store device 111 generates a queue schedule. A queue schedule includes a calendar of when product offerings will occur. A queue schedule also includes what products or services will be offered during the schedule. At step 608, brick-and-mortar store device 111 generates a GPS range in which the queue schedule will be valid. At step 611, brick-and-mortar store device 111 transmits the queue schedule to the system server. At step 614, brick-and-mortar store device 111 transmits the GPS range to the system server. In a preferred embodiment, a GPS range is of circular perimeter of predetermined radius centered at the location of the brick-and-mortar store. At step 617, the queue schedule is stored and implemented. At step 620, the system server stores the GPS range and associates it in a database with the brick-and-mortar store identification. At step 623, user device 112 opens application 113. At step 626, user device 112 reads its location from an onboard geolocation system, such as a GPS tracking system. At step 629, user device 112 transmits its location, and GPS coordinates to the system server. At step 633, the system server analyzes whether or not the transmitted location of the user is inside or outside the valid GPS range. If the transmitted location is within the GPS range, then system server proceeds at step 635. At step 635, system server generates a queue schedule message. At step 636, the queue schedule message is sent to the user device. At step 637, user device 112 displays the queue schedule message. At step 638, user device 112 selects a desired queue. At step 640, the user device enters the queue via the application. At step 641, the user device generates and displays a queue message. At step 648, the application on user device 112 transmits a queue identification number to the system server. At step 650, the system server logs the queue identification number. At step 652, the system server compares the queue identification number to the vendor program stored in the database. At step 653, the system server increments the queue count by the number of products requested for purchase requested by the user.); [0009] (Users can add themselves to a queue on any supported website. Once a given number of users are in the queue (e.g., 20 users in queue), or the time for the queue has expired (e.g., one week), the queue automatically closes and the users receive a discount that the system has negotiated with the vendor. New users can start a queue if there is no active queue for a particular product. Each product has its own unique queue. Users may add themselves to multiple queues on the same website or across multiple websites.); [0020]; [0068]))

As per claim 3, Ahmed teaches wherein the custom offer is sent to one or more selected other user-members with recorded check-in at the business member site and wherein the broadcast offer is sent to all other members with recorded check-in at the site location of business-member. (Ahmed: Para [0018]-[0020] (Vendors can create marketing campaigns for the system. For example, a vendor can view a live feed of active queues across all stores. For those active queues that don't have a coupon defined, vendors can enter a discount into the system while a queue is active or while the system administrator is negotiating a discount. The system provides a screen where a user can select a category of products. For example, if a user enters a brick-and-mortar store, the brick-and-mortar store may provide categories like computers and tablets, mobile phones, televisions and appliances. By just choosing one category, the user is automatically added to the queue for each product.); Fig. 6A, 6B; [0070]-[0072] (At step 605, brick-and-mortar store device 111 generates a queue schedule. A queue schedule includes a calendar of when product offerings will occur. A queue schedule also includes what products or services will be offered during the schedule. At step 608, brick-and-mortar store device 111 generates a GPS range in which the queue schedule will be valid. At step 611, brick-and-mortar store device 111 transmits the queue schedule to the system server. At step 614, brick-and-mortar store device 111 transmits the GPS range to the system server. In a preferred embodiment, a GPS range is of circular perimeter of predetermined radius centered at the location of the brick-and-mortar store. At step 617, the queue schedule is stored and implemented. At step 620, the system server stores the GPS range and associates it in a database with the brick-and-mortar store identification. At step 623, user device 112 opens application 113. At step 626, user device 112 reads its location from an onboard geolocation system, such as a GPS tracking system. At step 629, user device 112 transmits its location, and GPS coordinates to the system server. At step 633, the system server analyzes whether or not the transmitted location of the user is inside or outside the valid GPS range. If the transmitted location is within the GPS range, then system server proceeds at step 635. At step 635, system server generates a queue schedule message. At step 636, the queue schedule message is sent to the user device. At step 637, user device 112 displays the queue schedule message. At step 638, user device 112 selects a desired queue. At step 640, the user device enters the queue via the application. At step 641, the user device generates and displays a queue message. At step 648, the application on user device 112 transmits a queue identification number to the system server. At step 650, the system server logs the queue identification number. At step 652, the system server compares the queue identification number to the vendor program stored in the database. At step 653, the system server increments the queue count by the number of products requested for purchase requested by the user.); [0009] (Users can add themselves to a queue on any supported website. Once a given number of users are in the queue (e.g., 20 users in queue), or the time for the queue has expired (e.g., one week), the queue automatically closes and the users receive a discount that the system has negotiated with the vendor. New users can start a queue if there is no active queue for a particular product. Each product has its own unique queue. Users may add themselves to multiple queues on the same website or across multiple websites.); [0020]; [0068]))

As per claim 4, Ahmed teaches wherein the order management module is configured to display a status of the one or more offer transactions. (Ahmed: Fig. 6A, 6B; [0070]-[0072] (At step 637, user device 112 displays the queue schedule message. At step 638, user device 112 selects a desired queue. At step 640, the user device enters the queue via the application. At step 641, the user device generates and displays a queue message. At step 648, the application on user device 112 transmits a queue identification number to the system server. At step 650, the system server logs the queue identification number. At step 652, the system server compares the queue identification number to the vendor program stored in the database. At step 653, the system server increments the queue count by the number of products requested for purchase requested by the user.); Fig. 5; [0069] (Referring then to FIG. 5, a graphic display provided to the user workstation from the plug-in is described. In this example, a graphic window, such as windows 502, 504 and 506, are presented to the user. A queue status button is also provided in this example. Each queue represents a particular product shown at 508, 510 and 512. When the user workstation clicks the queue status button, the user workstation is presented with the terms of the offer and the status of the queue and the queue timer.); [0020] (The queues are dynamic, and the system constantly updates the total number of users in each queue across all stores. The system can display a total for each store, each category, and each product in that category.); [0068])

As per claim 5, Ahmed teaches wherein the user member is enabled to accept one or more offer transactions that are received through the order management module. (Ahmed: Fig. 6A, 6B; [0070]-[0072] (At step 636, the queue schedule message is sent to the user device. At step 637, user device 112 displays the queue schedule message. At step 638, user device 112 selects a desired queue. At step 640, the user device enters the queue via the application. At step 641, the user device generates and displays a queue message. At step 648, the application on user device 112 transmits a queue identification number to the system server. At step 650, the system server logs the queue identification number. At step 652, the system server compares the queue identification number to the vendor program stored in the database. At step 653, the system server increments the queue count by the number of products requested for purchase requested by the user.); [0068])

As per claim 6, Ahmed teaches wherein processing atleast one offer transaction comprises delivering an offer to a user-member, who has accepted an offer transaction, at said user-member's registered address. (Ahmed: [0013] (The system is automated. Whenever a user joins the system, their information such as username and email address, is logged into the database. This information is automatically accessed when the user initiates a queue. If the vendor accepts the offer, the system administrator makes the discount code available to the queue users for that product and takes a transaction fee. The users then receive a discount code.); [0059]-[0060] (At step 236, the user workstation is notified as to the queue status. At step 237, if the queue count has reached a predetermined number, the “critical mass” number before the queue timer expires, then user workstation is notified of the acceptance of the offering. At step 238, system server 108 calculates a service fee. At step 240, the server transmits the offer acceptance and the vendor is billed the service fee. At step 242, the vendor logs acceptance of the offering. At step 244, the vendor remits payment to the system server. At step 246, if the offering is accepted, then the user workstation remits payment to the vendor. At step 248, the vendor logs the payment. At step 250, the product is shipped.); [0081]-[0084] (At step 760, the user enters the queue on the user device. At step 761, user device 112 transmits a queue identification number to the system server. At step 762, the system server compares the queue identification number to the vendor program stored in the database. At step 763, the system server increments the queue count by the number of products requested for purchase. At step 766, the user device is notified as to the queue status. If the queue count has reached a predetermined number, the “critical mass” number, and if the queue timer has not expired, then user device 112 is notified of the acceptance of the offer. At step 778, the brick-and-mortar store device logs the payment. At step 780, the product is shipped to user.); claim 3)

As per claim 9, Ahmed teaches further comprising enabling a user-member to transfer money to the one or more selected other user-members, business member or a vendor-member. (Ahmed: [0059]-[0060] (At step 238, system server 108 calculates a service fee. At step 240, the server transmits the offer acceptance and the vendor is billed the service fee. At step 242, the vendor logs acceptance of the offering. At step 244, the vendor remits payment to the system server. At step 246, if the offering is accepted, then the user workstation remits payment to the vendor. At step 248, the vendor logs the payment.); [0081]-[0084] (At step 768, system server 108 calculates a service fee. At step 770, the brick-and-mortar store device is billed the service fee. At step 772, the brick-and-mortar store device logs an offering acceptance. At step 774, the brick-and-mortar store device remits payment to the system server. At step 776, the user device automatically remits payment. At step 777, the system server logs the payment. At step 778, the brick-and-mortar store device logs the payment.); claim 3)

As per claim 10, Ahmed teaches wherein the matching factor is based on pre-stored preferences of the user member . . . (Ahmed: [0076]-[0077] (Referring to FIG. 6C an alternate embodiment of step 605 will be described. In step 689, user device 112 generates a table of automatic queue preferences. Automatic queue preferences can include automatic functions implemented by the system server when a set of predetermined conditions is met. In one preferred embodiment, a preset GPS perimeter can be defined by the user device as an automatic queue preference. In another preferred embodiment, a predefined search term for product queues can be set as an automatic queue preference. For example, predefined search terms can be types of items such as “headphones,” “batteries” or “car washing services.” In another embodiment, a predefined automatic queue preference can be a date or time range during which a particular product or service is desired. In another preferred embodiment, an automatic queue preference can be a system setting for the mobile application such as to control brightness, volume, display notification preferences or language of operation. At step 690, the automatic queue preferences are transmitted to the system server. At step 691, the automatic queue preferences are stored. At 692, the system server implements the automatic queue preferences. With respect to automatic queue preference of GPS location, the system server, upon implementation, responds by automatically entering the user device in the product queue for each product within the GPS range set when the user device is within the preset GPS perimeter.); [0071] (At step 623, user device 112 opens application 113. At step 626, user device 112 reads its location from an onboard geolocation system, such as a GPS tracking system. At step 629, user device 112 transmits its location, and GPS coordinates to the system server. At step 633, the system server analyzes whether or not the transmitted location of the user is inside or outside the valid GPS range. If the transmitted location is within the GPS range, then system server proceeds at step 635.); [0062]-[0063] (At step 314, an advertisement related to the vendor program is distributed to user workstation 102. At step 316, the user workstation opens the advertisement and views the vendor program. At step 318, the user workstation requests participation by transmitting a message to the system server. At step 320, the system server logs the user workstation's request for participation and adds it to the database. At step 322, the system server sends a browser plug-in to the user workstation. At step 323, the user workstation installs the browser plug-in. At step 324, the user workstation browses the vendor's website.))

As per claims 11-16, 19, and 20, these claims are substantially similar to claims 1-6, 9, and 10, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Zises (US PGP 2013/0311315).
As per claim 7, Ahmed teaches the invention of claim 1 as set forth above.  Ahmed does not explicitly disclose the following known technique which is taught by Zises: 
allowing user members to engage with other user-members though real-time online media sharing through the application software. (Zises: [0092] (Thereafter, the user may share the purchase code with other users. For example, the user may transmit the purchase code to their friends via email, text message, SMS message, instant message, chat, etc. As another example, the user may share the purchase code with their friends via the respective social media profiles of the users on an online social network website or other online media. The user may transmit the purchase code to other users using various methods understood by those skilled in the art.); [0112])
This known technique is applicable to the method of Ahmed as they both share characteristics and capabilities, namely, they are directed to group deals. 
One of ordinary skill in the art at the time of filing would have recognized that applying the known technique of Zises would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Zises to the teachings of Ahmed would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such real-time online media sharing features into similar methods.  Further, applying the allowing user members to engage with other user-members though real-time online media sharing through the application software to the teachings of Ahmed would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow users to distribute the purchase code amongst themselves which promotes the deal becoming effective once a set number of people agree to buy the product or service. (Zises: [0004], [0112])

As per claim 8, Ahmed teaches the invention of claim 1 as set forth above.  Ahmed does not explicitly disclose the following known technique which is taught by Zises user members to engage with other user-members though one or more live private and/or public chat rooms. (Zises: [0092] (Thereafter, the user may share the purchase code with other users. For example, the user may transmit the purchase code to their friends via email, text message, SMS message, instant message, chat, etc. As another example, the user may share the purchase code with their friends via the respective social media profiles of the users on an online social network website or other online media. The user may transmit the purchase code to other users using various methods understood by those skilled in the art.); [0112])
The motivation for applying the known techniques of Zises to the teachings of Ahmed is the same as that set forth above, in the rejection of Claim 7.

As per claims 17 and 18, these claims are substantially similar to claims 7 and 8, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Stoll (US PGP 2013/0311337).
As per claim 10, Ahmed teaches the invention of claim 1 as set forth above.  Additionally, Ahmed teaches the matching factor (Ahmed: [0076]-[0077]; [0071]; [0062]-[0063]).  Ahmed, however, does not explicitly disclose that the matching factor is based on a satisfaction score. Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention.  
For example, Stoll teaches 
wherein the matching factor is based on . . .  a satisfaction score based on prior visits of the user-member to the business member site. (Stoll: [0117]-[0119] (In some implementations, the server system (FIG. 1, 120) determines (618) a vendor to supply the requested product based on the stored vendor profiles. In some implementations, the server system (FIG. 1, 120) selects the vendor included in the purchase request. In some implementations, the server system (FIG. 1, 120) selects a vendor from among a list of preferred vendors stored in the user profile of the user who submitted the request. In some implementations, the server system (FIG. 1, 120) selects a vendor by determining vendors preferred by users of the server system (FIG. 1, 120) that are trusted by the requesting user. In some implementations, when the server system (FIG. 1, 120) determines (620) a vendor to supply the requested product based on the stored vendor profiles, the server system (FIG. 1, 120) further, for each vendor in the plurality of vendors: generates a overall vendor score based on the one or more vendor category scores wherein the one or more vendor category scores are weighted based on the priority associated with each category. In some implementations, the weights are based on category priorities received from the user. In some implementations, the server system (FIG. 1, 120) has default category weights that are used when no priorities are received from the user or stored in the user's profile. In some implementations, the server system (FIG. 1, 120) ranks (622) the plurality of vendors based on the generated overall vendor score. Thus the list includes a list of vendors ordered from highest overall vendor score (e.g., best vendor match) to lowest overall vendor score (e.g., worst vendor match); [0055] (In some implementations, the user has not specified a preference for a particular vendor, but the vendor selection module 130 determines one or more vendors favored by the user based on the user's past purchasing history. If a user has given positive feedback for a vendor in the past, the vendor selection module 130 will give that vendor an advantage in future consideration. For example, if Vendor A and Vendor B both score a 7.5 overall vendor score for a particular purchase request 114, and the user associated with the purchase request 114 has previously given Vendor B a positive review, the vendor selection module 130 will modify the overall score by a specific amount to reflect this positive experience. The exact amount of benefit given to the vendor will depend on the number of times the user has given positive feedback for a vendor and how positive the feedback was. Thus, as a user consistently gives positive feedback to a specific vendor over time, the amount that the vendor scoring module 126 adjusts the specific vendors overall score increases.))
This known technique is applicable to the method of Ahmed as they both share characteristics and capabilities, namely, they are directed to matching users with businesses. 
One of ordinary skill in the art at the time of filing would have recognized that applying the known technique of Stoll would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Stoll to the teachings of Ahmed would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such satisfaction score features into similar methods.  Further, applying the satisfaction score based on prior visits of the user-member to the business member site to the matching factor of Ahmed would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow users to find vendors that closely match their needs. (Stoll: [0004]-[0006])
As per claim 20, this claim is substantially similar to claim 10 and is therefore rejected in the same manner as this claim, as set forth above.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Botkin, Kira. "Top 5 Group Buying Sites for Daily Deals and Online Coupons" (2018, December 11). KMoney Crashers. October 28, 2020. (http://web.archive.org/web/20201028175003/https://www.moneycrashers.com/group-buying-sites-daily-deals-online-coupons/)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625